Citation Nr: 1039926	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dental injury 
due to trauma during service.

2.	Entitlement to an effective date prior to July 7, 2008 for 
service connection for radiculopathy of the right lower 
extremity.

3.	Entitlement to an effective date prior to July 7, 2008 for 
service connection for radiculopathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel

INTRODUCTION

The appellant had active service from November 1950 to August 
1952.

This matter initially came before the Board of Veterans Appeals 
("BVA" or "Board") on appeal from an April 2005 rating 
decision of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Lincoln, Nebraska in which the RO (among other 
things) denied the appellant's claim of entitlement to service 
connection for dental injury due to trauma during service.  The 
appellant appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  

In a May 2008 decision, the Board found (among other things) that 
new and material evidence had not been received to reopen the 
appellant's previously denied dental disorder claim; and 
therefore, denied the appellant's appeal.  The appellant appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court").  In a June 2009 order, 
the Court partially vacated and remanded the Board's May 2008 
decision as that decision pertains to reopening the appellant's 
dental disorder claim in light of a Joint Motion for Partial 
Remand submitted by the parties. See June 2009 Joint Motion for 
Partial Remand; June 2009 CAVC order.  In light of the Court's 
order, the appellant's claim of entitlement to service connection 
for dental injury due to trauma during service has been returned 
to the Board for further review.  

In addition to the foregoing, this appeal involves an August 2008 
rating decision of VA's Regional Office in Lincoln, Nebraska in 
which the RO granted service connection for radiculopathy of the 
right lower extremity and of the left lower extremity and 
assigned each disability a 10 percent rating effective July 7, 
2008. See August 2008 rating decision.  In December 2008, the 
appellant disagreed with the assigned 10 percent evaluations and 
the July 7, 2008 effective dates set forth in the August 2008 
rating decision. See December 2008 notice of disagreement.  After 
the appellant's appeal was perfected, the RO referred these 
issues (and others) to the Board for appellate review.  

In a September 2009 decision, the Board found (among other 
things) that the legal criteria for an effective date earlier 
than July 8, 2008 for the award of service connection for 
radiculopathy of the left and right lower extremities had not 
been met. See September 2009 BVA decision.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims.
 
In a May 2010 order, the Court partially vacated and remanded the 
Board's September 2009 decision as that decision pertains to the 
denial of the appellant's claims for entitlement to an effective 
date prior to July 7, 2008 for radiculopathy of both left and 
right lower extremities based upon a Joint Motion for Partial 
Remand submitted by the parties. See May 2010 Joint Motion for 
Partial Remand of BVA Decision on Appeal; May 2010 CAVC order.  
In that motion, the parties agreed that the Board's findings as 
to other claims addressed in the September 2009 decision should 
not be disturbed. See May 2010 Joint Motion for Partial Remand of 
BVA Decision on Appeal, p. 1.  As such, the appeal as to the 
appellant's claims of entitlement to an earlier effective date 
for radiculopathy of both left and right lower extremities has 
also been returned to the Board for further review.  Disposition 
of the above-referenced issues in a single decision is 
appropriate pursuant to BVA Handbook, para. 14 (May 17, 1999)

After reviewing the instructions set forth in the June 2009 and 
May 2010 Joint Motions for Remand, the Board finds that 
additional development of the appellant's claims is necessary; 
and as such, REMANDS these claims to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if further 
action is required on his part.  




REMAND

A review of the record with respect to the issues on appeal 
discloses a need for further development prior to final appellate 
review.  

A.	New and Material Evidence 

Initially turning to the appellant's claim of entitlement to 
service connection for dental injury due to trauma during 
service, the appellant essentially contends (now and in the past) 
that he entered service without any serious dental problems; he 
drank water during service in Korea that was purified by a 
chemical; his teeth decayed during his period of service; that he 
had numerous teeth pulled during service as a result of tooth 
decay; and that he has experienced dental problems (via the use 
of dentures) since service.  Therefore, the appellant essentially 
claims that service connection is warranted for residual dental 
disability due to the water he drank during his period of 
service. 

For the record, although service connection may generally be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service, an exception to the 
general rule is applicable to dental disabilities.  According to 
the statute and regulation, dental conditions for which service-
connected compensation benefits are available are set forth under 
38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2009)(emphasis added).  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 
9901 and 9902 address loss of the mandible. Diagnostic Codes 9903 
and 9904 concern nonunion and malunion of the mandible, 
respectively.  Diagnostic Code 9905 addresses temporomandibular 
articulation and limited jaw motion.  Diagnostic Codes 9906 and 
9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 
9909 address loss of the condyloid process.  Diagnostic Codes 
9910 and 9910 concern loss of the hard palate.  Loss of teeth is 
contemplated under Diagnostic Code 9913; and loss of the maxilla 
is addressed under Diagnostic Codes 9914 and 9915.  Finally, 
Diagnostic Code 9916 concerns malunion or nonunion of the 
maxilla.  Service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. See 38 C.F.R. 
§ 3.381 (emphasis added).  With respect to service connection for 
missing teeth, the regulations governing dental claims make a 
fundamental distinction between "replaceable missing teeth" 
(see 38 C.F.R. § 3.381(a)), and teeth lost as a result of loss of 
substance of body of maxilla or mandible due to trauma or disease 
such as osteomyelitis, and not loss of the alveolar process as a 
result of periodontal disease. See 38 C.F.R. § 4.150; Simington 
v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of 
dental trauma, service connection may be considered solely for 
the purpose of determining entitlement to dental examinations or 
outpatient dental treatment. See also Woodson v. Brown, 8 Vet. 
App. 352, 354 (1995).

Previously, it appears the appellant's dental disorder claim was 
evaluated for treatment purposes in April 1953, December 1953 and 
August 1954. See dental rating sheets dated in April 1953, 
December 1953 and August 1954.  In October 2001, the appellant 
submitted a VA Application for Compensation for "teeth decayed 
because of chemical in water while in service." See October 2001 
Application for Compensation.  In a March 2002 decision, the RO 
denied service connection for residuals of a dental injury due to 
trauma in military service on the basis that the appellant did 
not incur a dental injury due to trauma during service. See March 
2002 rating decision.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's March 
2002 rating decision became final. 38 U.S.C.A. § 7105.

In November 2004, the appellant sought to reopen his claim of 
service connection for residuals of a dental injury.  In support 
of his claim, the appellant submitted his personal statements, 
copies of service medical records as well as VA medical records.  
The RO denied the appellant's claim in the April 2005 rating 
decision on appeal. See April 2005 rating decision.  

In its May 2008 decision, the Board found that new and material 
evidence sufficient to reopen the appellant's claim had not been 
submitted after determining that VA had complied with the notice 
requirements of the Veterans Claims Assistance Act ("VCAA") via 
a letter dated in November 2004. See May 2008 BVA decision, 
pgs.4-9.  However, in its June 2009 Joint Motion for Partial 
Remand, the parties argued (among other things) that the Board 
erred in issuing its May 2008 decision in that VA failed to 
satisfy its duty to notify the appellant of what was necessary to 
reopen and substantiate his dental claim.  Specifically, the 
parties noted that in the context of a claim to reopen a 
previously denied claim for service connection, the VCAA requires 
VA to look at the bases for the denial in the prior rating 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial. June 2009 Joint Motion for 
Partial Remand, pgs. 3-6, citing Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied. Kent v. Nicholson, 
supra; see also Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and probative 
of an issue that was a specified basis for the last final 
disallowance), overruled, in part, on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 
1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and probative 
of an issue that was a specified basis for the last final 
disallowance).  

In this case, the parties argued that the November 2004 VCAA 
letter sent to the appellant provided general notice to him 
rather than specific notice as to the evidence necessary to 
substantiate his dental disorder claim. June 2009 Joint Motion 
for Partial Remand, pgs. 5-6.  The parties also argued that the 
lack of proper VCAA notice was prejudicial to the appellant in 
this case; and that the Board erred in not addressing a November 
2004 lay statement submitted by the appellant in which he 
reported that he was told by a first aid attendant in Korea in 
early 1951 that his teeth had been decayed by a chemical that was 
used to purify the drinking water (i.e., the purported dental 
trauma he experienced in service). Id., pgs. 2, 6-7, citing 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) and 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In 
light of the foregoing, the parties requested that the Court 
vacate and remand the portion of the Board's May 2008 decision 
related to the denial of his new and material dental disorder 
claim for readjudication. Id., p. 8.  In June 2009, the Court 
granted the parties Joint Motion for Partial Remand. See June 
2009 CAVC order.  

After reviewing the record in this case and the instructions set 
forth in the June 2009 Joint Motion for Partial Remand, the Board 
continues to find that the current evidence (to include the 
appellant's November 2004 lay statement) does not constitute new 
and material evidence sufficient to reopen the appellant's dental 
disorder claim.  In this regard, the Board observes that the 
medical evidence in this case shows that the appellant's dental 
disorder, consisting of missing teeth, does not appear to involve 
any of the dental conditions found under 38 C.F.R. § 4.150.  
While the appellant's dental condition arguably could fall within 
the diagnostic criteria of 38 C.F.R. § 4.150, Diagnostic Code 
9913 (loss of teeth), evidence of dental trauma or disease in 
service and loss of teeth as a result of loss of substance of 
body of maxilla or mandible, and not loss of the alveolar process 
as a result of periodontal disease, would be necessary in order 
for service connection to be granted. See 38 C.F.R. § 4.150; see 
also VAOPGCPREC 5-97 (January 22, 1997)(VA General Counsel's 
opinion holds that the term "service trauma" did not include 
the intended effects of treatment provided during a veteran's 
military service for the purposes of determining whether a 
veteran had Class IIa eligibility for dental care; trauma was 
defined in this opinion "from a legal or medical perspective" 
as an injury).  Thus, in the Board's view, in order to reopen his 
previously denied dental claim, the appellant in this case must 
present evidence of (1) a dental injury during his period of 
service that resulted in (2) loss of teeth due to loss of 
substance of body of maxilla or mandible.  Without such evidence, 
the appellant's dental disorder claim cannot be substantiated 
since the evidence fails to show the appellant has a dental 
disability that can be service-connected.    

Therefore, in compliance with the June 2009 Joint Motion for 
Partial Remand and the Court's June 2009 order, the Board remands 
this case to the RO for the purpose of providing the appellant 
proper VCAA notice in accordance with the case of Kent v. 
Nicholson, supra.  In remanding this appeal for appropriate VCAA 
notice, the Board observes that the notice obligation pursuant to 
Kent v. Nicholson does not modify the requirement that VA must 
provide a claimant notice of what is needed to substantiate each 
element of a service-connection claim. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify the appellant of the evidence and information that is 
necessary to reopen his claim and also notify him of the evidence 
and information that is necessary to establish entitlement to his 
underlying claim.

B.	Earlier Effective Dates

For the record, the appellant is service-connected for (amongst 
other things) a cold injury of the right lower extremity and 
knee, a cold injury of the left lower extremity and knee, 
degenerative spondylosis of the lumbar spine, radiculopathy of 
the right lower extremity associated with degenerative 
spondylosis of the lumbar spine and radiculopathy of the left 
lower extremity associated with degenerative spondylosis of the 
lumbar spine. See rating decisions.  As mentioned above, the 
appellant has been assigned separate 10 percent disability 
ratings for his right lower extremity and left lower extremity 
radiculopathy effective July 7, 2008. See August 2008 rating 
decision.  In this appeal, the appellant appears to seek the 
assignment of an effective date of 2006 for the grant of his 
separate 10 percent radiculopathy disability ratings. See May 
2010 Joint Motion for Partial Remand.    

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an original 
claim for service connection "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the effective 
date of an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." See 38 C.F.R. § 
3.400.  With a claim for service connection, the effective date 
of an award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2)(i).


A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought. See 38 C.F.R. § 3.155(a); 
Servello v. Derwinski, 3 Vet. App. at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the Court's 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999)(an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  However, according to the Court, 38 C.F.R. § 3.157 
only applies to a defined group of claims. See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an increase 
of a service connected rating where service connection has 
already been established).  VA medical records cannot be accepted 
as informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence does 
not establish intent on the part of the veteran to seek service 
connection for a condition. See Brannon v. West, 12 Vet. App. 32, 
35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere receipt 
of medical records could not be construed as informal claim).  
Merely seeking treatment, does not establish a claim, to include 
an informal claim, for service connection.  Further, the mere 
presence of a disability does not establish an intent on the part 
of the veteran to seek service connection for that condition. See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 
Vet. App. 33, 35 (1995).

In terms of pertinent procedural history in this case, the Board 
observes that the appellant was (among other things) granted 
service connection for cold injuries of the left and right lower 
extremities and knees in April 2005. See April 2005 rating 
decision.  At that time, the RO assigned separate 20 percent 
disability ratings effective December 3, 2004. Id.; see also 
rating decision dated in September 2005.  The appellant appealed 
the assignment of the 20 percent ratings; and also submitted a 
claim for service connection for a low back disorder that was 
received by VA on August 15, 2005. See October 2005 notice of 
disagreement; appellant's August 2005 statement; February 2006 
statement with VA Form 9.  In light of his claims, the appellant 
was afforded (among other things) a VA "Cold Injury" medical 
examination and orthopedic examination in March 2006 and July 
2006, respectively. See VA examination reports dated in March 
2006 and July 2006.  
For purposes of this appeal, it is notable that the March 2006 VA 
examiner who evaluated the appellant for cold injuries reported 
that the appellant experienced no numbness of his bilateral lower 
extremities.  While the appellant reported experiencing pain of 
the lower extremities, this pain appeared to the examiner to be 
pain related solely to the appellant's cold injury (for which he 
has been separated rated). See March 2006 VA examination report.  
In addressing the issue of whether the appellant had a diagnosed 
acute or chronic disorder, or residuals of numbness of the 
bilateral lower extremities, the examiner stated that there was 
insufficient clinical evidence at present to warrant such a 
diagnosis. Id.  The appellant's July 2006 orthopedic examination 
report reflects that the appellant's sensation was intact to 
light touch on the neurological evaluation at that time.  
However, the appellant reported during this examination that he 
experienced weakness of the legs, pain in his mid and lower back 
as well as in his knees, and pain that radiated from his lower 
back and into his side and down his left leg. July 2006 VA 
examination report.  Ultimately, the appellant was diagnosed with 
degenerative spondylosis of the lower back. Id.    
 
Service connection for degenerative spondylosis of the lumbar 
spine was subsequently granted by the RO in a November 2006 
rating decision. November 2006 rating decision.  In that 
decision, the RO assigned the appellant's lumbar spine disability 
a 20 percent evaluation effective August 15, 2005 based, in some 
part, on the July 2006 VA examination report referenced above. 
Id.; see also April 2006 rating decision (The RO increased the 
appellant's cold injury right lower extremity disability rating 
from 20 percent to 30 percent).  The appellant appealed the 
assigned disability ratings to the Board.  

In a May 2008 decision, the Board (among other things) remanded 
the appellant's increased rating back and cold injury disability 
claims for further development. See May 2008 BVA decision.  The 
appellant was then afforded another VA orthopedic examination in 
July 2008, during which he was found to have some loss of 
vibration and light touch in both of his feet which was 
attributed by the VA examiner to the appellant's low back, 
diagnosed as radiculopathy. See July 2008 VA examination report.  
In an addendum statement to his medical opinion dated in August 
2008, the VA examiner appears to address the March 2006 VA cold 
injury examiner's statement that there was insufficient clinical 
evidence in 2006 to warrant a diagnosis of an acute or chronic 
disorder lower extremity disorder, or residuals of numbness of 
the bilateral lower extremities. August 2008 addendum statement.  
In responding to the 2006 examiner's statement (regarding the 
lack of clinical evidence to support a lower extremity 
diagnosis), the 2008 examiner stated that "[a]t this time I felt 
the radiculopathy was due to thoracolumbar spine disease." Id.  

Thereafter, in August 2008, the RO continued to assign a 20 
percent disability rating for the appellant's lumbar spine 
disability. August 2008 Supplemental Statement of the Case.  
However, the RO also issued a rating decision in which it granted 
the appellant service connection for radiculopathy of the right 
lower extremity and the left lower extremity as secondary to the 
appellant's service-connected lumbar spine disability.  In doing 
so, the RO assigned separate 10 percent disability ratings for 
the appellant's lower extremity radiculopathy disorders effective 
July 7, 2008 (the date of the appellant's orthopedic 
examination). See August 2008 rating decision.  The appellant 
appealed the assignment of July 7, 2008 as the effective date for 
this award; and the case was returned to the Board for further 
review. See December 2008 notice of disagreement; January 2009 VA 
Form 9.   

In a September 2009 decision, the Board found that the evidence 
of record did not demonstrate that the appellant experienced 
radiculopathy of the lower extremities until his VA examination 
of July 7, 2008. See September 2009 BVA decision.  In this 
regard, the Board discussed the March 2006, July 2006 and July 
2008 VA examination reports referenced above but did not address 
the August 2008 VA addendum statement.  Id.  Ultimately, the 
Board concluded that the date entitlement arose for the 
appellant's bilateral lower extremity radiculopathy was July 7, 
2008, when radiculopathy was demonstrated on a VA examination and 
was attributed to the appellant's service-connected low back 
disability. Id. 

However, in its May 2010 Joint Motion for Partial Remand, the 
parties argued that the Board erred in issuing its September 2009 
decision in that VA failed to provide adequate reasons and bases 
as to whether the August 2008 addendum statement referenced above 
supported the Board's ultimate finding that the proper effective 
date for the onset of radiculopathy of the appellant's lower 
extremities was July 7, 2008 or whether the examiner's comment 
may suggest that an earlier effective date is warranted in light 
of other evidence of record. May 2010 Joint Motion for Partial 
Remand.  In this regard, the parties asserted that it was not 
clear from the 2008 VA examiner's statement, standing alone, 
whether the examiner believed that the appellant's complaints of, 
and later diagnosis of, radiculopathy was related to his 
thoracolumbar spine condition as of 2006, or if the examiner 
believed that the radiculopathy only arose as of July 2008. Id.  
Additionally, the parties questioned the meaning of the 
examiner's August 2008 statement in light of the appellant's 
complaints of pain that radiated from his lower back and into his 
side and down his left leg recorded during his July 2006 VA 
orthopedic examination. Id.  As such, the parties requested that 
the appellant's earlier effective date claims be remanded to the 
Board for review; and that if, after review of the pertinent 
evidence, the Board determined that the July 2008 medical opinion 
is insufficient for rating purposes (as related to the 
appellant's earlier effective date claims), the Board should 
return the examination for clarification. Id.  In May 2010, the 
Court granted the parties Joint Motion for Partial Remand. See 
May 2010 CAVC order.  
   
After reviewing the August 2008 addendum statement in conjunction 
with all of the evidence of record, it appears to the Board that 
this addendum statement reflects the 2008 examiner's 
acknowledgment that the appellant was not found to exhibit 
symptomatology that could be the basis of a clinical diagnosis of 
radiculopathy as of his March 2006 cold injury examination, but 
that he (the 2008 examiner) felt the appellant had a diagnosis of 
bilateral lower extremity radiculopathy as of July 2008 and that 
this radiculopathy was secondary to the appellant's thoracolumbar 
spine disease.  However, while the 2008 VA examiner indicated in 
his report that he reviewed all of the records in the appellant's 
claims file, he did not specifically address the appellant's July 
2006 complaints of lower back and left leg pain that "radiated" 
during his VA orthopedic examination and/or discuss whether he 
believed the appellant had radiculopathy of the lower extremities 
as of July 2006 when he was diagnosed with degenerative 
spondylosis.  In light of this omission, the Board is also 
uncertain as to whether the appellant's complaints of, and later 
diagnosis of, radiculopathy may be related to his thoracolumbar 
spine condition as of July 2006, or if the 2008 VA examiner 
believed that the radiculopathy only arose as of July 2008.

Therefore, in compliance with the May 2010 Joint Motion for 
Partial Remand and the Court's May 2010 order, the Board finds 
after reviewing all of the evidence of record that this appeal 
must be remanded to the RO for the purpose of obtaining a 
clarifying medical opinion from the 2008 VA examiner. 

Accordingly, the case is REMANDED for the following actions:

1.	After reviewing this remand in full, 
the RO should ensure that all development 
contemplated by the VCAA is undertaken in 
terms of the appellant's new and material 
evidence service connection dental 
disorder claim. See Kent v. Nicholson, 
supra.  The appellant should be informed, 
based on the last final denial of his 
request for service connection for a 
dental disorder, of the specific 
information and evidence not of record (a) 
that is necessary to reopen his claim; (b) 
that VA will seek to obtain; and (c) that 
the appellant is expected to provide.  In 
this regard, the letter should 
specifically cover dental claims 
(treatment versus service connection) and 
how the appellant can prevail on his claim 
for benefits.  A copy of the letter sent 
should be included in the claims folder 
for review, and any information obtained 
as a result of this action should also be 
included in the claims folder.  In 
addition, the appellant should be advised 
to provide any evidence in his possession 
that pertains to the claim.  Lastly, the 
appellant should be informed that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded.


2.	The appellant's claims file should be 
returned to the VA examiner (if available) 
who provided the July 2008 VA medical 
opinion and August 2008 addendum statement 
regarding the appellant's degenerative 
spondylosis of the thoracolumbar spine and 
radiculopathy of both lower extremities 
with sensory loss in both feet.  The 
examiner should be asked to review the 
pertinent evidence of record, to 
specifically include this remand order, 
his July 2008 VA examination report and 
his August 2008 addendum statement.  
Thereafter, the examiner should be asked 
to provide clarification as to the meaning 
of his August 2008 statement "[a]t this 
time I felt the radiculopathy was due to 
thoracolumbar spine disease," 
particularly in regards as to whether this 
statement reflects the examiner's belief 
that the appellant's complaints of, and 
later diagnosis of, radiculopathy was 
related to his thoracolumbar spine 
condition as of 2006, or if the examiner 
believed that the appellant's 
radiculopathy only arose as of July 2008. 
Id.  In providing clarification, the 
examiner should discuss the March 2006 and 
July 2006 VA examination reports 
referenced in this remand and opine as to 
whether these reports are or are not 
indicative of symptomatology associated 
with lower extremity radiculopathy that is 
secondary to the appellant's service-
connected back disorder.  A complete 
rationale should be offered for all 
opinions and conclusions expressed.




When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the appellant 
and his attorney should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

